Citation Nr: 9900087	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of overpayment of VA benefits in the 
amount of $2,229.00


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1946.


This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of June 1996 from the Committee on Waivers and 
Compromises of the Montgomery, Alabama, Regional Office (RO). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to a 
waiver for overpayment of VA benefits.  He specifically 
argues that his income does not exceed his expenses, and 
therefore denial of the waiver would result in a financial 
hardship.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt.

3.  VA is not at fault for the creation of the overpayment of 
pension benefits in the amount of $2,229.00

4.  Collection of the amount overpaid did not deprive the 
veteran of basic necessities.

5.  Recovery of the overpayment did not defeat the purpose 
for which pension benefits were awarded.

6.  Failure to make restitution would have resulted in unfair 
gain to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1998).

2.  Recovery of the overpayment was not against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  He essentially argues that he 
is entitled to waiver of recovery of the overpayment, based 
on the grounds that his expenses exceed his income and 
therefore recovery of the debt has resulted in a financial 
hardship.  

Under applicable law, a veteran who served in active military 
service for 90 days or more during a period of war, who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veterans own willful 
misconduct, is entitled to pension payable at the rate 
established by law, reduced by the veterans annual income.  
38 U.S.C.A. § 1521 (West 1991).  For pension purposes, 
payments of any kind from any source will be counted as 
income during the 12 month annualization period in which 
received, unless specifically excluded under the provisions 
of 38 C.F.R. § 3.272 (1998).  See 38 C.F.R. § 3.271 (1998).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

The evidence of record demonstrates that the veteran applied 
for a nonservice-connected pension and which was granted in a 
August 1991 rating decision.  The veteran informed VA in a 
November 1995 written statement that he had erroneously 
reported medical costs, to include a $805.03 medical premium, 
in a prior list of expenses.  In a December 1995 letter the 
veteran was informed by the RO that he had been overpaid in 
the amount of $2,229.  The veteran submitted a Financial 
Status Report in February 1996 which demonstrated that his 
combined monthly income was $1390.10, with total monthly 
expenses of $1,106.68, resulting in approximately a $283 
positive balance.  

The veteran subsequently requested a waiver in the amount of 
$2,229.  He was informed in a June 1996 letter that his 
request had been denied.  This letter informed the veteran 
that although he was found to be free from fraud, 
misrepresentation, and bad faith, that because his income 
exceeds his expenses by approximately $283, and due to the 
fact that the debt had already been collected, that the 
collection did not amount to undue financial hardship.  It 
was therefore decided that collection of the debt did not 
violate the concepts of equity and good conscience.  In 
January 1997, the veteran indicated that recoupment of his 
overpayment had already occurred.

The veteran submitted another, but undated, Financial Status 
Report which was received by the RO in February 1997.  In 
this document, the veteran reported that his combined monthly 
income was $1033.20, with $1120.76 in expenses, resulting in 
a negative balance of $87.56.  The veterans VA pension is 
not listed on this report.  The veteran lists the following 
assets:  $550 in cash deposits, $70 as cash in hand, $16,400 
in automobiles, $6,643.88 in stocks and bonds, and $3,000 in 
real estate.

A May 1997 letter from the Exchange Bank of Alabama informed 
the VA that the veteran had recently opened an interest 
bearing account at the bank, and that the opening deposit was 
$50,000.00.  The veteran submitted a statement in May 1997 
which indicates that this money is to be used to build a 
handicap accessible home.  These monies do not appear to be 
reflected in the most recent Financial Status Report.

The first question which must be answered is whether the 
veterans actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1998).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965).

The Board notes that [t]here is no all-embracing definition 
of fraud and the existence or lack of fraud is a case-
specific conclusion based on all facts in each instance.  
VAOPGC 4-85 (September 16, 1985).  The Office of the General 
Counsel has found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.  
Id. (citing Blacks Law Dictionary (rev. 
5th ed. 1979).

Misrepresentation of a material fact must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(1998).  Bad faith refers to unfair or deceptive 
dealing by one who seeks to gain thereby at anothers 
expense.  38 C.F.R. § 1.965(b)(2) (1998).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government is required for a showing of bad 
faith.  Id.

The Board notes that the veteran initially over-represented 
his medical costs, but upon his own initiative subsequently 
submitted the correct information.  It is not altogether 
certain that he intentionally originally misrepresented his 
medical expenses.  The Board finds sufficient balance to give 
the veteran the benefit of the doubt on this point.  
38 U.S.C.A. § 5107(b) (West 1991).  The Board finds no 
evidence of fraud, misrepresentation of a material fact, or 
bad faith in this case. 
 
As the Board has found that the veterans actions do not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether the collection of 
debt was contrary to the principles of equity and good 
conscience.  If there is no indication of fraud, 
misrepresentation or bad faith, as in this case, recovery of 
overpayments of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.962 (1998).  Recovery of the overpayment shall be waived if 
it is determined that recovery of the indebtedness would be 
against equity and good conscience.  38 C.F.R. § 1.963(a) 
(1998).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.965 (1998).

The first element is fault of the debtor, defined as 
[w]here actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1) (1998).  Here, the debt was 
created because the veteran did not correctly report 
pertinent financial information.  In light of the fact that 
the veteran incorrectly reported his medical expenses, he 
bears fault in creation of the overpayment. 

The second element concerns balancing of faults.  38 
C.F.R. § 1.965(a)(2) (1998).  This element requires weighing 
the fault of the debtor against the fault of VA.  VA does not 
appear to be at fault in creation of the overpayment.  It 
duly notified the veteran in advance that income and expenses 
must be reported.  The veteran was also notified of the 
importance of immediate and direct notification of any change 
in the source or amount of income or expenses.  The RO has 
acted promptly in adjusting the veterans benefits and in 
assessing an overpayment.  Thus, the Board finds no fault on 
the part of VA.

The third element regards undue hardship, described as 
[w]hether collection would deprive debtor or family of 
basic necessities.  38 C.F.R. § 1.965(a)(3) (1998).  The 
veterans most recent FSR shows that his monthly income is 
less than his monthly expenses by $87.56.  The Board notes 
that the veterans previous FSR demonstrated income in excess 
of expenses, that the veteran has not provided VA with 
documentation of the current alleged expenses, and that the 
veteran has significant assets in cash deposits, automobiles, 
real estate, and stocks and bonds.  After careful analysis of 
the veterans financial status, it is the Boards opinion 
that the veterans repayment of the outstanding indebtedness 
did not prevent him from providing himself with the basic 
necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (1998).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that beneficiaries are able 
to meet their basic needs.  The veteran continues to receive 
SSA benefits, is now currently receiving his VA benefits, and 
recovery of the overpayment did not defeat the purpose of 
benefits otherwise authorized.

The fifth element involves unjust enrichment, i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1998). 
In this case, the fault for creation of the overpayment lies 
solely with the veteran.  Because of his failure to provide 
correct medical expense information he received additional VA 
benefits to which he was not entitled under the law.  The 
Board finds, therefore, that receipt of additional VA 
benefits constituted unjust enrichment to the extent of those 
benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1998).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $2,229.00 was not 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991).  In denying waiver in this instance, all the foregoing 
factors have been carefully weighed.  Ultimately, the 
preponderance of the evidence is against the veterans claim 
for waiver.



ORDER

The waiver of the recovery of the overpayment of $2,229 is 
denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
